  Case 2:19-cr-00179-SRC Document 37 Filed 06/29/20 Page 1 of 1 PageID: 156



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                                   :
 UNITED STATES of AMERICA,                         :      Criminal Action No. 19-179 (SRC)
                                                   :
                                      Plaintiff,   :
                                                   :            OPINION & ORDER
                       v.                          :
                                                   :
 JHAMARCUS DRAYTON,                                :
                                                   :
                                    Defendant.     :
                                                   :
                                                   :

CHESLER, District Judge

       This matter comes before the Court on the pro se application of Defendant Jhamarcus

Drayton for reconsideration of the sentence imposed by this Court on February 20, 2020.

Defendant’s letter requests an “alternative solution” to the sentence imposed by this Court, but

neither identifies any alternative solution nor offers a legal basis for any modification of the

sentence. The application does not meet come within the scope of any of the provisions of

Federal Rule of Criminal Procedure 35 for correcting or reducing a sentence. To the extent that

the application is construed to seek compassionate release, pursuant to 18 U.S.C. §

3582(c)(1)(A), Defendant must first apply to the Bureau of Prisons and exhaust his

administrative remedies. The application is denied.

       For these reasons,

       IT IS on this 29th day of June, 2020,

       ORDERED that Defendant’s motion for reconsideration (Docket Entry No. 34) is

DENIED.

                                                         s/ Stanley R. Chesler
                                                       Stanley R. Chesler, U.S.D.J

                                                   1
